Citation Nr: 1817560	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to February 1969.  During his service, he was awarded Combat Infantry Badge, Vietnam service medal, and national defense service medal. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD and TDIU. 

The Veteran testified during a January 2018 video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected shrapnel wound to the left arm and ulnar nerve disabilities preclude him from gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal that is addressed on the merits at this time.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2017). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. TDIU

The Veteran contends that he is entitled to TDIU. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for complete paralysis of the left ulnar nerve residual of shell fragment wound (50 percent), shell fragment wound (30 percent), tinnitus (10 percent), and bilateral hearing loss. The appeal for regarding the claim for acquired psychiatric disorder is remanded to the RO for further development as noted below.  Notwithstanding, the Veteran currently has a combined 70 percent rating, and therefore he meets the schedular criteria for a TDIU.

In his February 2011 TDIU application, the Veteran stated that his service-connected shrapnel wound to the left arm and ulnar nerve preclude him from gainful employment. The Veteran reported that he last worked as correctional officer 2010, which is when he became too disabled to work. Before that, he worked for a cable company. During the March 2011 VA examination of his left arm, the examiner concluded that the Veteran will not be able to engage in physical or sedentary work because his disability prevents him from being able to grip, lift, carry, push, and pull. 

Considering the aforementioned, the Board finds that a TDIU is warranted. The Veteran's employment history primarily consists of employment that requires physical activity.  The Board finds that the evidence shows that the Veteran's functional impairment would not be compatible with physically-demanding occupations or the type of work listed in his employment history.  Moreover, the evidence does not show that the Veteran would be able to sustain sedentary work.  Based on the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a TDIU. 


ORDER

Entitlement to a TDIU due to service-connected shrapnel wound to the left arm and ulnar nerve disabilities is granted. 




REMAND

The Board regrets further delay, but additional development is necessary before the Board can adjudicate the remaining claim. 

The Veteran underwent VA examinations in December 2011 and April 2013, where the examiners concluded that the Veteran does not have a diagnosis of PTSD. Rather these examinations diagnosed the Veteran with major depressive disorder (MDD). Although the April 2013 examiner did not offer a nexus opinion regarding MDD, the December 2011 examiner concluded that the condition was not etiologically related to his military service.  The Board finds that the December 211 VA examiner did not provide a complete rational to support the conclusion.  On the other hand, a March 2013Mental Health Note and May 2013 Psychology Group Counseling Note in the record reflect a diagnosis of PTSD. In particular, the medical record from March 2013 reflects that the Veteran has combat related PTSD and he underreports his symptoms.  Considering the conflicting evidence regarding the Veteran's diagnosis and the lack of adequate nexus opinion, the Board finds that a remand is necessary before the Board can adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain update VA medical records.

2. After completing directive #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner. The Veteran's claims file must be made available to the examiner for review in connection with the examination. The examiner must take a complete history from the Veteran. All indicated tests and studies should be completed. The examiner should provide an opinion addressing the following:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to provide opinion with respect to all diagnosed acquired psychiatric disorders. 

The examiner's attention is directed to the March 2013Mental Health Note, where it was noted that the Veteran underreports his PTSD symptoms. 

The examiner should also note that the Veteran's combat service is acknowledged.

When answering the above question, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


